DETAILED ACTION
Applicant's response, filed 23 June 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. This Office action is a non-final Office action that contains a new grounds of rejection under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 101 that was not necessitated by applicant’s amendment received 23 June 2020. The Examiner of record has changed since the previous Office action mailed 24 Feb 2020.
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are cancelled.
Claims 10-25 are pending.
Claims 10-25 are rejected.
Claims 10 and 18 are objected to.

Priority
Applicant’s claim for the benefit of prior-filed application, U.S. Provisional App. No. 61/888,288, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/888,288, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  Specifically, U.S. Provisional App. No. 61/888,288 does not provide support for the last limitation, “treating the subject with a drug therapy for ulcerative colitis if the subject is classified to have ulcerative colitis or treating the subject with -a drug therapy for Chron's disease if the subject is classified to have Chron's disease, the respective drug therapies being selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant”, recited in independent claims 10 and 18, and claims dependent therefrom, for the reasons discussed below in the rejection of the claims under 35 U.S.C. 112(a).
Accordingly, the effective filing date of the claimed invention is 08 April 2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12 March 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Specification
The disclosure is objected for the following reasons. This objection is newly recited.
Claims 10 and 18 recite “… the respective drug therapies being selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant”, which is considered essential material because the material is included in the claims, and Applicant remarks at pg. 8, para. 3 that the specifically recited treatments are attested to in the paper by Morgan et al., which is incorporated by reference in Applicant’s specification. The incorporation of essential material in the specification by 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at para. [0028] and [0034]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
Claims 10 and 18 are objected to because of the following informalities. This objection is newly recited.
Claim 10 recites “…i) obtaining…; and ii)…”, which should have a return deleted from step ii), such that steps i) and ii) of claim 10 begin at the same level of indentation.  
Claim 10 recites “…(f) determining the abundance of nucleic acid in the sample…”. To clarify that the nucleic acid that the abundance is being determined for is the same as the nucleic acid of the sample isolated in step (d), step (f) should be amended to recite “…(f) determining the abundance of the isolated nucleic acid
Claim 10 recites “…ii)…”for Chron’s disease if the subject is classified to have Chron’s disease”, which is a spelling error and should recite “Crohn’s disease” rather than “Chron’s disease” in both instances.
Claim 10 recites “…ii)…treating the subject with drug therapy for Chron’s…”, which is a grammatical error and should recite “…ii)… treating the subject with a drug therapy…”.
Claim 18 recites “…1)…; 2)…; 3)….; and 4)…; 5)…; and 6)…”, which is a grammatical error and should not include an “and” between steps 3) and 4) of the claim; thus claim 18 should recite “…1);…2)…; 3)…; 4)…; 5)…; and 6)…”.
Claim 18 recites “…(f) determining the abundance of nucleic acid in the sample…”. To clarify that the nucleic acid that the abundance is being determined for is the same as the nucleic acid of the sample isolated in step (d), step (f) should be amended to recite “(f) determining the abundance of the isolated nucleic acid in the sample..”.
Appropriate correction is required.

Claim Interpretation- 35 USC § 112(f)
This claim interpretation under 35 U.S.C. 112(f) discussed below is newly recited.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a kmer counting program to estimate kmer frequency” in step (b) 1) of claim 18; and
“a computer-implemented statistical program that identifies kmers that are differentially abundant between the two sample groups” in step (b) 2) of claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. The algorithms for the above identified means-plus-function limitations include:
The algorithm for “a kmer counting program to estimate kmer frequency” is disclosed in Applicant’s specification at para. [0034] to include counting the number of times kmers occur on both DNA strands and storing only canonical kmers by storing the kmer that appears first in alphabetical order. 
The algorithm for “a computer-implemented statistical program that identifies kmers that are differentially abundant…” is disclosed in Applicant’s specification at para. [0035] to include using the Metastats program (described in reference [26] in Applicants’ specification) with 5000 permutations, which includes computing a two-sample t statistic 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited.
Claims 10 and 18, and claims dependent therefrom, recite “…treating the subject with a drug therapy for ulcerative colitis if the subject is classified to have ulcerative colitis or treating the subject with drug therapy for Chron’s disease if the subject is classified to have Chron’s disease, the respective drug therapies being selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant”. 
To comply with the written description requirement of 35 U.S.C. 112(a) each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit 
Applicant’s specification does not provide explicit support for a step of treating the subject with a drug therapy based on the classification of the subject as having ulcerative colitis or Crohn’s disease. Applicant remarks at pg. 7, para. 5 to pg. 8, para. 2, that para. [0056] of Applicant’s specification discloses that “Clinicians often find it difficult to easily distinguish between different forms of inflammatory bowel disease”, and because the purpose of a clinician is to treat their patient’s sicknesses, treatment with a drug therapy would be understood by those skill in the art to follow diagnosis of either condition”, and thus a treatment step is inherent or at least implicit in Applicant’s description because it is a natural result flowing from characterization of these diseases. However, simply because a clinician may treat a subject with a drug therapy following a diagnosis is not sufficient to establish support for a treatment step within the specification given this merely represents the fact that a certain drug therapy may result from a given set of circumstances (e.g. the diagnosis/classification). Therefore, Applicant’s specification also does not provide implicit or inherent support for a treatment step.
Applicant’s specification further does not provide support for treating the subject with respective drug therapies being selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant. Applicant remarks that the recited particular drug treatments were commonly known in the art prior to the earliest priority date of the present application, and is attested to in the paper by Morgan et al, which is incorporated by reference in a U.S. patent or U.S. patent application publication. See 37 C.F.R. 1.57(d). Therefore, essential material may not be incorporated by reference by way of incorporation of a non-patent publication.  However, even if Applicant amends the disclosure to include the material incorporated by reference in the Morgan reference, Morgan merely discloses collecting treatment information (including the specially recited therapies) from each subject (Table 1; pg. 2, col. 2, para. 2), and does not show treating a patient in response to a diagnosis between Crohn’s disease and Ulcerative colitis.
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of recite “…treating the subject with a drug therapy for ulcerative colitis if the subject is classified to have ulcerative colitis or treating the subject with drug therapy for Chron’s disease if the subject is classified to have Chron’s disease, the respective drug therapies being selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant” recited in claims 10 and 18, and claims dependent therefrom, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant's arguments filed 23 June 2020 regarding 35 U.S.C. 112(a) have been fully considered but they are not persuasive. It is noted that Applicant’s arguments pertaining to 35 U.S.C. 112(a) and the newly added amendments were in the arguments regarding 35 U.S.C. 101 at pg. 8, para. 2 to 3 of Applicant’s remarks.
Applicant remarks that a treatment step is inherent or at least implicit in Applicant’s description because it is a natural result flowing from the characterization of a disease, and points to In re Oelrich, which states that if the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient (Applicant’s remarks at pg. 8, para. 2-3).
This argument is not persuasive. As discussed above, simply because a clinician may treat a subject with a drug therapy following a diagnosis is not sufficient to establish support for a treatment step within the specification given this merely represents the fact that a certain drug therapy may result from a given set of circumstances (e.g. the diagnosis/classification); that is, not every diagnosis by a clinician results in the administration of a treatment.  Therefore, Applicant’s specification also does not provide implicit or inherent support for a treatment step.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited.
Claims 10 and 18, and claims dependent therefrom, are indefinite for recitation of “…i) obtaining the results of an assay that distinguishes between a subject having ulcerative colitis and a subject having Crohn’s disease, wherein the assay comprises: (a)...”. It’s unclear if the claims intend to require a step of performing the assay comprising the recited steps, or if the limitation is a product-by-process limitation in which the claims intend to only require obtaining the results of an assay, but the steps of the assay only intend to define the process in which the results of the assay were 
Claim 10, and claims dependent therefrom, are indefinite for recitation of “…(a) determining a set of k-mers with statistically significant differential abundance between a microbiome sample from a subject having ulcerative colitis (UC) and a microbiome sample from a subject having Crohn’s disease (CD; (b) performing a nearest neighbor algorithm with a Euclidean distance metric to identify one or more groups of between 1 and 50 kmers that distinguish a subject having UC from a subject having CD…”. It’s unclear if the one or more groups of between 1 and 50 kmers that distinguish between subjects with UC and CD in step (b) are intended to be selected from the set of k-mers with statistically significant differential abundance between UC and CD in step (a), if the one or more groups of between 1 and 50 kmers can include kmers other than those in the determined set of kmers in step (a), or if the determined set of kmers in step (a) is intended to be the same as one of the identified one or more groups of between 1 and 50 kmers recited in step (b), such that the step of determining a set of k-mers with statistically significant differential abundances between a subject with UC and CD is intended to be determined based on performing a nearest neighbor algorithm. As such, the metes and bounds of the claim are unclear. For purpose of examination, the one or more groups of kmers identified in step (b) are interpreted to be identified from the determined set of kmers in step (a), as suggested by Applicant’s specification at para. [0037]-[0038], which discloses the signature selection involves using a subset of Ni significant features from the set of differentially abundance features in the nearest neighbor algorithm.
Claim 10, and claims dependent therefrom, are indefinite for recitation of “…(d) isolating microbiome nucleic acid of the sample...”. However, claim 10 recites “...(a)..a microbiome sample a microbiome sample from a subject having Crohn’s disease (CD);…(c) obtaining a microbiome sample from a subject having an inflammatory bowel disease”. Therefore, it’s unclear whether “the sample” recited in step (d) is intended to refer to the microbiome sample of the subject having UC, having CD, or having an inflammatory bowel disease. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the sample” recited in step (d) is interpreted to mean “the sample from a subject having an inflammatory bowel disease”.
Claims 11 is indefinite for recitation of “..wherein the microbiome sample is a stool sample”. However, claim 10, from which claim 11 depends, recites “...(a)..a microbiome sample from a subject having ulcerative colitis (UC) and a microbiome sample from a subject having Crohn’s disease (CD);…(c) obtaining a microbiome sample from a subject having an inflammatory bowel disease”. Therefore, it’s unclear whether claim 11 intends to further limit the microbiome sample of the subject having UC, having CD, or having an inflammatory bowel disease to be a stool sample, or if claim 11 intends to further limit the microbiome samples from each of the subject having UC, having CD, and having an inflammatory bowel disease to be a stool sample. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the microbiome sample” in claim 11 is interpreted to further limit any one of, or each of the microbiome samples recited in claim 10.
Claims 13-14 are indefinite for recitation of “…wherein the signature is at least one signature selected from…”. Independent claim 10, from which claims 13 and 14 depends, recites “(b)… to identify one or more groups…, wherein such groups are termed signatures”, such that claim 10 recites identifying one or more signatures. Therefore, it’s unclear which signature of the one or more signatures of claim 10 that claims 13 and 14 intend to further limit. Furthermore, given claims 13-14 recite “the signature is at least one signature selected from”, it’s unclear if claims 13-14 intend to further limit a single signature to be multiple signatures, or if the claims intend for one or more signatures to be at least one signature selected from the recited group. As such, the metes 
Claims 13-14 is indefinite for recitation of “…wherein the signature is at least one signature selected from among the 1087 signatures of Table 4” and “…wherein the signature is at least one signature selected from among the 17 signatures of Table 5”, respectively. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. See MPEP 2173.05(s). Therefore, it’s unclear which signatures are included within the metes and bounds of “the 1087 signatures of Table 4” for claim 13 and “the 17 signatures of Table 5” for claim 14, respectively, given the signatures are not recited in the claims. As such, the metes and bounds of the claims are unclear. To overcome the rejection, the signatures, including the k-mers and not just positional numbers corresponding to Table 3, that the at least one signature are selected from should be recited in the claims. 
Claims 15-17 are indefinite for recitation of “…wherein the kmers are oligomers comprising…”. However, independent claim 10, from which claims 15-17 depend, recites “…(a) determining a set of kmers…; (b) performing a nearest neighbor algorithm… to identify one or more groups of between 1 and 50 kmers”. Therefore, it’s unclear if “the kmers” recited in claims 15-17 is intended to further limit the set of kmers determined step (a) of claim 10, the between 1 and 50 kmers of the one or more groups in step (b), or both the set of kmers in step (a) and the groups of kmers in step (b). As such, the metes and bounds of the claims are unclear. For purpose of examination, “the kmers” recited in claims 15-17 is interpreted to further limit at least one of the set of kmers in step (a) or the one or more groups of kmers recited in step (b). If Applicant intends for the one or more groups of kmers identified in step (b) to be identified from the set of kmers determined in step (a), as interpreted above, then the claim could be amended to recite “…wherein the set of 
Claim 18, and claims dependent therefrom, are indefinite for recitation of “…3) normalizing kmer abundancies for each group of kmers in each sample group”. Claim 18 previously recites “1)… to estimate kmer frequency in each group; 2)... identifies kmers that are differentially abundant between the two sample groups”. Therefore, while claim 18 in steps 1)-2) involves estimating kmer frequencies and identifying kmers that are differentially abundance between two groups, claim 18 does not previously recite multiple groups of kmers in each sample group, as recited in step 3) of claim 18. As such, there is insufficient antecedent basis for “each group of kmers in each sample group”, and the metes and bounds of the claim are unclear.
Claim 18, and claims dependent therefrom, are indefinite for recitation of “…4) iteratively using a nearest neighbor algorithm with a Euclidean distance metric to determine whether microbiome samples not derived from either sample group should be associated with a sample group, each sample not derived from either sample group being assigned to a known ample group association of its closest neighbor”. It’s unclear what method steps are intended to be included within the metes and bounds of “iteratively using a nearest neighbor algorithm…”. That is, it’s unclear in what way the different iterations of the nearest neighbor algorithms differ from each other. For example, it’s unclear if iteratively using a nearest neighbor algorithm is intended to involve using different features, or signatures, with each iteration, as suggested by Applicant’s specification at para. [0037]-[0038] which discloses iteratively using a nearest neighbor algorithm using a different subset of significant features, or if iteratively using a nearest neighbor algorithm is intended to refer to the process of iteratively calculating the Euclidian distance between a sample of interest (e.g. the unclassified sample) and the various samples associated with either sample group, but does not require the use of different signatures at each iteration. As such, the metes and bounds of the claim is unclear. For purpose of examination, the limitation is interpreted to mean either iteratively using a nearest neighbor algorithm using different subset of features or calculating the 
Claim 18, and claims dependent therefrom, are indefinite for recitation of “…5) ranking candidate signatures according to overall classification accuracy”. It’s unclear what set of measurements is intended to be included within the metes and bounds of “candidate signatures”. As discussed above in claim interpretation, the normalized kmer abundances for each group in step 3) are understood to be signatures; therefore, it’s unclear if “candidate signatures” is intended to refer to the normalized kmer abundancies for each group in step 3). If Applicant intends for the “candidate signatures” to be the normalized kmer abundancies, it’s further unclear if the claims intend to require using the nearest neighbor algorithm using the kmer abundancies, given step 5) of the claim recites ranking candidate signatures by classification accuracy, but step 4) does not require classifying/assigning according to kmer abundancies. Alternatively, as discussed above regarding step 4), it’s unclear if “iteratively using a nearest neighbor algorithm” is intended to involve using different subsets of kmer abundancies in each iteration, and each subset of kmer abundancies corresponds to a “candidate signature”, or if candidate signature can refer to any measurement used in the nearest neighbor algorithm, given the nearest neighbor algorithm does not require that the determined normalized kmer abundances are used for the classification in step 4). As such, the metes and bounds of the claim are unclear. Clarification is requested.
Claim 18, and claims dependent therefrom, are indefinite for recitation of “…(b) developing for each sample group a set of abundance data corresponding to the set of kmers, wherein such sets of abundance data are termed signatures, wherein the… developing steps are carried out by:… 3) normalizing kmer abundancies for each group of kmers in each sample group;… 5) ranking candidate signatures…; 6) selecting an optimum signature…”. It’s unclear if the developed sets of abundance data that are signatures are intended to be the same as the normalized kmer abundances for each group of kmers in step 3), the candidate signatures in step 5), or the optimum signatures corresponding to each sample group in step 6). If Applicant intends for the 
Claim 18 is indefinite for recitation of “…(d) isolating microbiome nucleic acid of the sample”. However, claim 18 recites “...(a)..a microbiome sample from a sample group of subjects having ulcerative colitis (UC) and a microbiome sample from a group of subjects having Crohn’s disease (CD);…(c) obtaining a microbiome sample from a subject having an inflammatory bowel disease”. Therefore, it’s unclear whether “the sample” recited in step (d) is intended to refer to the microbiome sample of the group of subjects having UC, having CD, or the subject having an inflammatory bowel disease. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the sample” recited in step d is interpreted to refer to the microbiome sample form the subject having an inflammatory bowel disease.
Claims 19 is indefinite for recitation of “..wherein the microbiome sample is a stool sample”. However, claim 18, from which claim 11 depends, recites “...(a)..a microbiome sample from a sample group of subjects having ulcerative colitis (UC) and a microbiome sample from a group of subjects having Crohn’s disease (CD);…(c) obtaining a microbiome sample from a subject having an inflammatory bowel disease”. Therefore, it’s unclear whether claim 19 intends to further limit the microbiome sample of the sample group of subjects having UC, having CD, or the subject having an inflammatory bowel disease to be a stool sample, or if claim 19 intends to further limit the microbiome samples from each of the sample group of subjects having UC, having CD, and 
Claim 21-22 are indefinite for recitation of “…wherein the signature is at least one signature selected from...”. Independent claim 18, from which claims 21-22 depend, recites “…(b) developing for each sample group a set of abundance data corresponding to the set of kmers, wherein such sets of abundance data are termed signatures…; 5)…candidate signatures…; 6)…an optimum signature corresponding to each sample group”. Therefore, It’s unclear whether “the signature” recited in claims 21-22 is intended to refer to the set of abundance data corresponding to the set of kmers in step (b), one of the candidate signatures recited in step 5), one of the optimum signature corresponding to each sample group, or if “the signature” is intended to further limit more than one of these signatures. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the signature” is interpreted to mean “the optimum signature corresponding to each sample group”.
 Claims 21-22 are indefinite for recitation of “wherein the signature is at least one signature selected from among the 1087 signatures of Table 4” and “…wherein the signature is at least one signature selected from among the 17 signatures of Table 5”, respectively. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. See MPEP 2173.05(s). Therefore, it’s unclear which signatures are included within the metes and bounds of “the 1087 signatures of Table 4” and “the 17 signatures of Table 5” for claims 21-22, respectively, given the signatures are not recited in the claims. As such, the metes and bounds of the claims are unclear. To overcome the rejection, the signatures, including . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This rejection is previously recited for claims 10-12 and 14-17 and is newly recited for claims 18-20 and 22-25.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 10 and 18 being representative) is directed to a method for treating a subject having ulcerative colitis or Crohn’s disease. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: 
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 10 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
i) obtaining the results of an assay that distinguishes between a subject having ulcerative colitis and a subject having Crohn's disease, wherein the assay comprises:
(a) determining a set of kmers with statistically significant differential abundance between a microbiome sample from a subject having ulcerative colitis (UC) and a microbiome sample from a subject having Crohn's disease (CD);
(b) performing a nearest neighbor algorithm with a Euclidean distance metric to identify one or more groups of between 1 and 50 kmers that distinguish a subject having UC from a subject having CD, wherein such groups are termed signatures:
(f) determining the abundance of nucleic acid in the sample corresponding to kmers comprising at least one of the signatures of (b) to produce a data set;
(g) normalizing the data set; and
(h) classifying the data set by performing a nearest neighbor algorithm with a Euclidean distance metric as being obtained from a subject having UC or a subject having CD, thereby distinguishing between a subject having UC and a subject having CD;
Claim 18 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
i) obtaining the results of an assay that distinguishes between a subject having ulcerative colitis and a subject having Crohn's disease, wherein the assay comprises:
(a) determining a set of between 1 and 50 kmers with statistically significant differential abundance between a microbiome sample from a sample group of subjects having ulcerative colitis (UC) and a microbiome sample from a sample group of subjects having Crohn's disease (CD);
(b) developing for each sample group a set of abundance data corresponding to the set of kmers, wherein such sets of abundance data are termed signatures, where the determining and developing steps are carried out by:
1) using a kmer counting computer program to estimate kmer frequency in each group;
2) applying a computer-implemented statistical program that identifies kmers that are differentially abundant between the two sample groups;
3) normalizing kmer abundances for each group of kmers in each sample group;
4) iteratively using a nearest neighbor algorithm with a Euclidean distance metric to determine whether microbiome samples not derived from either sample group should be associated with a sample group, each sample not derived from either sample group being assigned to a known sample group association of its closest neighbor;
5) ranking candidate signatures according to overall classification accuracy; and 6) selecting an optimum signature corresponding to each sample group;
 (f) determining the abundance of nucleic acid in the sample corresponding to kmers comprising at least one of the signatures of (b) to produce a data set; 
(g) normalizing the data set; and 
(h) classifying the data set by performing a nearest neighbor algorithm with a Euclidean distance metric as being obtained from a subject having UC or a subject having CD, thereby distinguishing between a subject having UC and a subject having CD;
The identified claim limitations falls into two of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of obtaining the results of an assay that distinguishes between a subject having UC and having Crohn’s disease involves analyzing the results of an assay, which amounts to a mere analysis of data. The steps of determining a set of kmers with statistically significant differential abundance between samples with UC and CD involve determining 
The steps of (a) determining a set of kmers with statistically significant differential abundance, (b) performing a nearest neighbor algorithm, (g) normalizing the data set, and (h) classifying the data set by performing a nearest neighbor algorithm in claim 10 further recites a mathematical concept. Similarly, the steps of (a) determining a set of between 1 and 50 kmers with statistically significant differential abundance, 3) normalizing kmer abundances, 4) iteratively using a nearest neighbor algorithm with a Euclidean distance metric, (g) normalizing the data set, and (h) classifying the data set by performing a nearest neighbor algorithm further recites a mathematical concept. 
That is, the above steps amount to a textual equivalent to performing mathematical calculations. See MPEP 2106.04(a)(2) I. C. Specifically, determining statistically significant differential abundances and performing a nearest neighbor algorithm with a Euclidean distance metric to identify groups of kmers requires performing subtraction to calculate differences between kmer abundances and points, respectively, which is a textual equivalent to performing a mathematical 
In addition, independent claims 10 and 18 further recite a law of nature. That is, independent claims 10 and 18 recite the natural correlation between abundances of certain nucleic acids from a microbiome sample and ulcerative colitis and between abundances of certain nucleic acids from a microbiome sample and Crohn’s disease. See MPEP 2106.04(b) I. 
Dependent claims 13-17 and 21-25 further recite an abstract idea. Dependent claims 13-14 and 21-22 further limit the signature to be at least on signature selected from the recited group, and thus are part of the recited mental process and mathematical concept of performing a nearest neighbor algorithm to determine the signatures, recited in independent claims 10 and 18. Dependent claims 15-17 and 23-25 further limit the kmers to comprise nucleotides of specific sizes, and thus are part of the mental process and mathematical concept of determining sets of kmers with statistically significant differential abundance, recited in independent claims 10 and 18. Therefore, claims 10-25 recite an abstract idea and natural correlation.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 13-17 and 21-25 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 10 and 18 include:
(c) obtaining a microbiome sample from a subject having an inflammatory bowel disease:
(d) isolating microbiome nucleic acid of the sample; 
(e) generating metagenomic whole-genome shotgun (WGS) sequence data from the isolated nucleic acid of the sample; and
ii) treating the subject with a drug therapy for ulcerative colitis if the subject is classified to have ulcerative colitis or treating the subject with a drug therapy for Chron's disease if the subject is classified to have Chron's disease, the respective drug therapies being selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant.
The additional elements of claims 11-12 and 19-20 recite:
wherein the microbiome sample is a stool sample; and
wherein the nucleic acid is DNA, cDNA, or RNA.
The additional elements of obtaining a microbiome sample from a subject having inflammatory bowel disease, wherein the sample is a stool sample, isolating nucleic acid from the sample, wherein the nucleic acid is DNA, cDNA, or RNA,, and generating WGS sequence data from the isolated nucleic acid of the sample, only serves to collect sequencing data for use by the abstract idea, which amounts to insignificant extra-solution activity and is not sufficient to amount to significantly more than the recited judicial exception. See MPEP 2106.05(g).
The additional element of treating the subject with a drug therapy for ulcerative colitis if the subject is classified to have ulcerative colitis or treating the subject with a drug therapy for Chron's disease if the subject is classified to have Chron's disease, the respective drug therapies being selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant amounts to mere instructions to apply an exception for the following reasons. The additional element of treating the subject with a drug therapy involves treating the subject with an antibiotic, a corticosteroid, mesalamine, or an immunosuppressant regardless of whether 
Therefore, the additionally recited elements amount to insignificant extra-solution activity and/or mere instructions to apply an exception, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 10-25 are directed to an abstract idea and law of nature. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Dependent claims 13-17 and 21-25 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 10 and 18 include:
(c) obtaining a microbiome sample from a subject having an inflammatory bowel disease:
(d) isolating microbiome nucleic acid of the sample; 
(e) generating metagenomic whole-genome shotgun (WGS) sequence data from the isolated nucleic acid of the sample; and
ii) treating the subject with a drug therapy for ulcerative colitis if the subject is classified to have ulcerative colitis or treating the subject with a drug therapy for Chron's disease if the subject is classified to have Chron's disease, the respective drug therapies being selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant.
The additional elements of claims 11-12 and 19-20 recite:
wherein the microbiome sample is a stool sample; and
wherein the nucleic acid is DNA, cDNA, or RNA.
The additional elements of obtaining a microbiome sample from a subject, isolating microbiome nucleic acid of the sample, and performing whole-genome shotgun (WGS) sequencing on the sample are well-understood, routine, and conventional. This position is supported by Applicant’s specification at para. [0028] which discloses that extracting (i.e. isolating) metagenomic DNA from  a stool sample can be conducted using known techniques. Furthermore, the courts have found that sequencing nucleic acid sequences is well-understood, routine, and conventional (University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014). ). This position is further supported by Cox et al. (Sequencing the human microbiome in health and disease, 2013, Human Molecular Genetics, 22(1), pg. R88-R94; Pub. Date: 13 Aug. 2013; newly cited); Cox et al. reviews the role of sequencing the human microbiome in disease (Abstract), and shows the process for analyzing metagenomics includes sample collection, including stool samples, extracting (i.e. isolating) DNA from the sample, and performing whole-genome sequencing on the sample,  (pg. R91, col. 2, para. 5; Figure 1). This position is further supported by Wang et al. (Upper gastrointestinal microbiota and digestive diseases, 2013, World J Gastroenterol, 19(10), pg. 1541-1550; newly cited; Pub. Date: 14 March 2013); Wang et al. Reviews the function of microbiota in the pathogenesis of digestive diseases, including 
The additional element of treating the subject with a drug therapy selected from the group consisting of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant is well-understood, routine, and conventional. This position is supported by Cruz et al. (Characterization of the Gastrointestinal Microbiota in Health and Inflammatory Bowel Disease, 2012, Basic Science Review, 18(2), pg. 372-390; newly cited); Cruz et al reviews the characterization of gastrointestinal microbiota in inflammatory bowel disease (Abstract), and shows that DNA sequencing has been used to characterize bacterial species (pg. 373, col. 1, para. 2), and that antibiotics have therapeutic efficacy in both Crohn’s disease and Ulcerative colitis (pg. 372, col. 1, para. 3).Therefore, the additional element, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea and natural correlation without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 23 June 2020 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the claims are to treatment methods, and as amended, qualify as practical applications of the recited judicial exceptions, and that the independent claims have been amended to recite particular drug treatments for either ulcerative colitis (UC) or Crohn’s disease (CD) (Applicant’s remarks at pg. 7, para. 3 to pg. 8, para. 1). Applicant further remarks that the claims are directed to practical applications of the recited judicial exceptions, and this line of reasoning is in line with that elaborated by the CAFC in the 2018 Vanda case, which was further confirmed by the CAFC in the 2019 Endo case (Applicant’s remarks at pg. 8, para. 4 to pg. 9, para. 1). Applicant further remarks that in Vanda, the courts define the distinction between Vanda and Mayo as not simply one of novelty, but rather one of whether a judicial exception is integrated into a claimed treatment method, whether that a treatment decision is altered by a determination that is based on the natural relationship, and that when comparing Applicant’s claims 1 and 18, the natural relationships between the kmer signatures and a diagnosis of either UC or CD have a direct influence on whether the doctor implements the treating step and on what treatments are covered by the claim if he/she does (Applicant’s remarks at pg. 9, para. 2 to pg. 11, para. 2). 
This argument is not persuasive. The claims in Vanda recited a method of treating a patient having schizophrenia with iloperidone, a drug known to cause QTc prolongation (a disruption of the heart’s normal rhythm that can lead to serious health problems) in patients having a particular genotype associated with poor drug metabolism. 887 F.3d at 1121, 126 USPQ2d at 1269-70. In particular, the claims recited steps of: (1) performing a genotyping assay to determine if a patient has a genotype associated with poor drug metabolism; and (2) administering iloperidone to the patient in a dose range that depends on the patient’s genotype. As noted by Applicant, the claims in Vanda alter a treatment decision based on the natural relationship; that is, a lower or higher amount of iloperidone is administered to the patient if the patient was found to have a CYP2D6 poor metabolizer genotype or not found to have a CYP2D6 poor metabolizer genotype. However, as discussed in the above rejection, the instant claims do not alter a treatment decision based on classification of the subject with inflammatory bowel disease as having either ulcerative colitis or 

Applicant remarks that amended claim 10 includes an element that requires treating the subject with one of several particular classes of drugs that are appropriate for treating UC or CD, and thus the amended claims do not simply refer generically to a drug, and that the particular drug treatments set forth in amended claim 10 are known treatments that might be selected by a physician for a patient having inflammatory bowel disease, and thus the limitations have more than a nominal or insignificant relationship to the exceptions (Applicant’s remarks at pg. 13, para. 3 to pg. 14, para. 2).
This argument is not persuasive. As pointed out by Applicant, when determining whether a claim applies or uses a recited judicial exception to effect a particular treatment for a disease or medical condition, the particularity or generality of the treatment or prophylaxis, whether the limitations have more than a nominal or insignificant relationship to the exception, and whether the limitations are merely extra-solution activity or a field of use are considered. While the recited treatments of an antibiotic, a corticosteroid, mesalamine, and an immunosuppressant are particular treatments, the treatment step has a nominal or insignificant relationship to the judicial exception. When determining if a limitation has more than a nominal or insignificant relationship to the judicial exception, whether the step applies or use the judicial exception in any meaningful way is considered. See MPEP 2106.04(d)(2) b. For the reasons discussed above, the treatment step 

Applicant remarks that conventionality in individual method steps added to the judicial exception does not render the claim ineligible (Applicant’s remarks at pg. 10, para. 1 and pg. 14, para. 4).
 While the conventionality of individual method steps added to the judicial exception does not render a claim ineligible, given the claim may recited additional elements that integrate the recited judicial exception into a practical application under Step 2A, Prong 2, in this case the instant claims do not integrate the recited judicial exception into a practical application for the reasons discussed above.

Applicant remarks that claim 10 is analogous to any of the patent eligible claims 2-4 in example 43 and claims 5-6 of example 29 (Applicant’s remarks at pg. 15, para. 1-2).
This argument is not persuasive. The claims in example 43 involve calculating a ratio of biomarker levels in the blood to identify a patient as having a non-responder phenotype, and then administering a specific treatment to the patient identified to have a non-responder phenotype; therefore, the claims in example 43 apply the judicial exception to affect a particular treatment, by only administering the specific treatment to patients who were identified to have a particular phenotype. This is in contrast to the instant claims which involve administering a specific 

Applicant remarks that the discussion in Endo emphasizes analogy with Vanda and contrasts both of these cases with Mayo because the claim in Mayo was not directed to the application of a drug to treat a particular disease, unlike the claims in Endo and Vanda (Applicant’s remarks at pg. 15, para. 3).
This argument is not persuasive for the same reasons discussed above regarding Vanda. That is, the instant claims do not specifically use the classification of the subject to alter to administered treatment.

Applicant remarks that similar arguments as applied above to claim 10 would also apply to claim 18, and thus the rejections of claims 10-17 and 18-25 under 35 U.S.C. 101 should be withdrawn (Applicant’s remarks at pg. 15, para. 4-5).
This argument is not persuasive for the same reasons discussed above regarding claim 10.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631